DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          JUAN B. OLIVA and MIGDALIA P. OLIVA, his wife,
                           Appellants,

                                      v.

  GENERAL MACHINE COMPANY OF NEW JERSEY, INC., a foreign
                     corporation,
                       Appellee.

                                No. 4D16-1159

                               [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
2008CA022587XXXXAI.

   Brian J. Glick of Glick Law Firm, P.A., Boca Raton, for appellants.

    John B. Marion, IV of Sellars, Marion & Bachi, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.